UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-7658


ANTWYN GIBBS,

                   Plaintiff - Appellant,

             v.

GORDON B. JOHNSON, SR., Judge; GARRETT LOMINACK; ROBERT
DENNIS; MICHAEL STRIBBLE,

                   Defendants - Appellees,

             and

SOUTH CAROLINA COURTHOUSE,

                   Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Donald C. Coggins, Jr., District Judge. (8:20-cv-00716-DCC)


Submitted: March 18, 2021                                 Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Antwyn Gibbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Antwyn Gibbs appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Gibbs’ 42 U.S.C. § 1983 complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Gibbs v. Johnson, No. 8:20-cv-00716-DCC (D.S.C. Oct. 16,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           3